Citation Nr: 1545997	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-41 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers.

2. Entitlement to service connection for hepatitis C.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In an October 1977 rating decision, service connection was granted for residual injury to the right hand with anesthesia of the right index finger.  In the February 2010 rating decision, the RO noted the Veteran's residuals of right hand injury was now diagnosed as status post lacerations to the right hand with minimal scars, and discussed scars and symptoms involving both the Veteran's right index and middle fingers.  In a January 2011 rating decision, the RO formally granted service connection for a scar on the Veteran's right middle finger, rated as noncompensable, and in the January 2011 statement of the case, again discussed the Veteran's symptoms and scars as related to both his right index and middle fingers.  Accordingly, the Board finds that the appeal currently before the Board relates to the service-connected right hand injury including status post lacerations to the right hand with scars on both the right index and middle fingers, and thus, the Board has recharacterized the claim on appeal as stated on the title page.

In June 2011, the Veteran and his wife testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ), however that Acting VLJ is no longer employed at the Board.  The Veteran indicated that he wished to appear for an additional hearing before the Board, thus, he and his wife provided further testimony at a Central Office hearing before the undersigned VLJ in June 2012.  Copies of both hearing transcripts are associated with the evidentiary record. 

This matter was remanded by the Board in July 2012 and March 2013.

Since the issuance of the May 2013 supplemental statement of the case, the Veteran has submitted additional evidence.  In the April 2015 appellate brief, the Veteran's former representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include a January 2013 supplemental statement of the case, and VA treatment records from the Muskogee VA Medical Center (VAMC), including the Tulsa Outpatient Clinic (OPC), dated September 2009 to October 2013.  The Veterans Benefits Management System (VBMS) contains an October 2014 VA Form 21-22a, an October 2014 representative statement, an April 2015 appellate brief, and an October 2015 notice of disagreement.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a right arm disability, entitlement to service connection for a right elbow disability, entitlement to service connection for a right shoulder disability, and entitlement to service connection for a neck disability, all to include as secondary to the service-connected right hand disability, have been raised by the record in the June 2008 VA examination report.  See also May 2013 Veteran statement.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability has been raised in an October 2015 claim.  These issues have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hepatitis C, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's scars on the right index and middle fingers were superficial, linear, measured at most 1.3 by 0.2 centimeters (cm) in length, were not painful, not unstable, and did not adversely affect any function. 

2. Throughout the appeal period, the Veteran did not have any ankylosis in his right index or right middle fingers, and did not experience any limitation of motion or functional loss in his right index or right middle fingers.

3. Throughout the appeal period, the preponderance of competent and credible evidence weighs against finding that any neurological symptoms in the Veteran's right hand and fingers were related to the Veteran's in-service right hand injuries, or caused or aggravated by his service-connected right hand injury including status post lacerations to the right hand.

4. The Veteran's right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.7, 4.71a Diagnostic Code 5229, 4.130 Diagnostic Code 7805 (2015).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in January 2010.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been associated with the evidence of record.  

As part of the duty to assist, as discussed above, the Veteran was afforded two Board hearings pursuant to his requests.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the local decision review officer at the RO or the VLJ of the Board chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, at the June 2012 Central Office hearing, the VLJ fully explained the issues on appeal.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In January 2010, the Veteran was afforded a VA examination of his right hand.  The January 2010 VA examiner noted and examined the Veteran's scars, noted the Veteran's complaints of pain and difficulty grasping objects, and examined the Veteran's right hand, to include range of motion testing.

In the July 2012 remand, the Board instructed the AOJ to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, and obtain any identified records.  The Board further instructed the AOJ to obtain any relevant records from the Tulsa OPC, dated after December 2010.  In July 2012, the AOJ sent the Veteran a letter asking him to complete an Authorization and Consent to Release Information to VA, VA Form 21-4142, so VA could obtain the Veteran's private treatment records from each private physician who treated his right hand.  In August 2012, the AOJ received completed VA Forms 21-4142 for Dr. K.M.C. and Dr. T.P; treatment records from Dr. K.M.C. and Dr. T.P. have been associated with the claims file.  Further, treatment records from the Muskogee VAMC, including the Tulsa OPC, dated from December 2010 to March 2012 were associated with the evidentiary record.

In the July 2012 remand, the Board then instructed the AOJ to afford the Veteran a new VA examination to determine the current severity of his right hand injury including status post lacerations to the right hand with minimal scars.  The Board noted the January 2010 VA examiner did not discuss any neurological symptoms related to the Veteran's right hand, even though the Veteran described numbness and tingling, and a May 2012 private treatment report indicated ulnar nerve entrapment across the elbow.  

In July 2012, the Veteran was afforded a new VA examination regarding his right hand.  The July 2012 examination report describes the right hand symptomatology per the Veteran's report, and as observed upon examination.  After reviewing the Veteran's claims file, the VA examiner issued a July 2012 addendum opinion, in which he opined that it was less likely as not that any alleged neurological deficit of the Veteran's right hand was permanently aggravated or a result of any event during the Veteran's service, including his right hand injury.

In the March 2013 remand, the Board noted that a June 2008 VA treatment record contained a notation that the Veteran was receiving private treatment from a Dr. J.  The Board instructed the AOJ to contact the Veteran and ask him to specifically indicate the dates that he received treatment from Dr. J., and the AOJ was to then take appropriate steps to secure the authorization necessary to obtain copies of any identified treatment reports, and advise the Veteran he could submit the records himself.  The Board also stated that any ongoing VA treatment records dated since March 2012 should be obtained.  In March 2013, the AOJ sent the Veteran a letter asking him to submit a completed VA Form 21-4142 for Dr. J. so the AOJ could obtain the Veteran's treatment information, and informed the Veteran he could obtain and send the information himself.  To date, no response has been received from the Veteran.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  Further, treatment records from the Muskogee VAMC, including the Tulsa OPC, dated from March 2012 to March 2013 were associated with the evidentiary record.

In the March 2013 remand, the Board noted that in his July 2012 addendum opinion, the July 2012 VA examiner did not acknowledge or discuss the significance, if any, of the Veteran's complaints and findings of neurological symptoms in his right hand prior to a 1983 post-service injury in which he injured his right shoulder, arm, and spine.  The Board outlined multiple notations of such complaints and findings in the evidentiary record dated prior to 1983.  Accordingly, the Board instructed the AOJ to obtain an addendum opinion from the July 2012 VA examiner to address the significance, if any, of such complaints and findings.

In an April 2013 addendum opinion, the July 2012 VA examiner stated he reviewed the claims file, and outlined a chronological list of the evidence of record regarding complaints and findings of neurological symptoms in the Veteran's right hand, to include those enumerated by the Board.  The VA examiner then opined regarding whether any neurological deficit in the Veteran's right hand is related to his service-connected right hand injury, and as part of his rationale for his opinion, discussed the complaints and findings of neurological symptoms in the Veteran's right hand prior to 1983 as contained in the evidentiary record.

Based on the July 2012 examination report, the July 2012 and April 2013 addendum opinions, and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the January 2010 and July 2012 examination reports and July 2012 and April 2013 addendum opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the July 2012 and March 2013 letters to the Veteran, the association of treatment records from Dr. K.M.C. and Dr. T.P. with the evidentiary record, the association of updated VA treatment records with the evidentiary record, the July 2012 VA examination and report and addendum, the July 2012 VA examiner's addendum opinion in April 2013, and the subsequent readjudication of the claim in May 2013, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Currently, the Veteran's right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805-5225.  In this case, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the Veteran's right hand injury is rated as a disabling effect of his scars analogous to ankylosis of the index finger.

	Index and Middle Finger Scars

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.

Diagnostic Code 7800 applies to scars of the head, face or neck, and as such, is not applicable to the Veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  In relevant part, a 20 percent evaluation is assigned for such scars encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  

Diagnostic Code 7804 pertains to unstable or painful scars.  In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Diagnostic Code 7805 pertains to other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Under Diagnostic Code 7805, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Upon VA examination in January 2010, the Veteran reported his right hand scars were painful, but that he does not experience skin breakdown.  The Veteran also reported his right hand scars cause difficulty in lifting things, cutting the yard, driving, and basically anything that requires him to use his right hand to hold objects.  The VA examiner reported a scar located on the Veteran's right middle finger at the metacarpal phalangeal (MP) joint measures 0.4cm by 1cm, and a scar at the proximal interphalangeal (PIP) joint of the right index finger measuring 0.4cm by 1cm.  The examiner reported the scars as linear and superficial, not painful upon examination, and stated there was no skin breakdown, inflammation, edema, or keloid formation.  The January 2010 VA examiner reported the Veteran's scars were not disfiguring, did not limit the Veteran's motion, and there was no limitation of function due to the scars.

During the June 2011 Travel Board hearing, the Acting VLJ noted the rating criteria for scars should be applied to the Veteran's claim.  However, the testimony of the Veteran and his wife focused on symptoms and effects other than the Veteran's scars, as will be discussed below.  During the June 2012 Central Office hearing, the Veteran testified that both of his scars hurt separately.

Upon VA examination in July 2012, the VA examiner reported a scar on the Veteran's right middle finger measuring 1.3cm by 0.2cm by 0cm.  The VA examiner reported no cosmetic effect, the scar is superficial, not tender, with no adherence to the underlying tissue, normal texture, no loss of covering skin, no elevation or depression, no inflammation, edema, keloid formation, indurations, inflexibility, gross distortion, or asymmetry of any features.  The VA examiner also reported no limitation of movement or other function due to the scar, and no hypo- or hyperpigmentation.  The July 2012 VA examiner stated no scar was identified on the Veteran's right index finger.

During the appeal period, the Veteran's VA and private treatment records do not include any discussion, complaints, or objective findings regarding the Veteran's right hand scars.

First, the Board finds that Diagnostic Code 7801 is not for application, as the evidence of record does not indicate that the Veteran's right index finger or middle finger scars are deep or nonlinear.  See July 2012 VA examination report; January 2010 VA examination report.  

Next, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7802.  Although the Veteran's scars are superficial, they are linear.  Further, the scars measure at most 1.3cm by 0.2cm, and therefore do not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7802.  See January 2010 VA examination report.  

The Board further finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7804, as it pertains to unstable or painful scars, as the evidence of record does not indicate that the Veteran's right index or right middle finger scars are either painful or unstable.  The Veteran has reported that his right hand scars are both painful.  See, e.g., June 2012 Central Office hearing testimony; January 2010 VA examination report.  The Board notes the Veteran is competent to report on what he feels, such as pain related to his right hand scars.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Board notes that the evidentiary record, including the Veteran's VA and private treatment records, does not indicate any other complaints by the Veteran regarding his right hand scars, to include any reports of pain or instability.  Further, no pain or instability was noted upon examination in January 2010 or July 2012.  Accordingly, the Board affords the totality of the objective medical evidence of record more weight of probative value, and finds that the Veteran's right index and middle finger scars are not painful or unstable.  Accordingly, he does not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7804.

As the Veteran does not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 7800, 7801, 7802, or 7804, the Board must consider whether there are any disabling effects of the scar to be evaluated under an appropriate diagnostic code.  As noted above, currently the Veteran's right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers is rated as a disabling effect of his scars analogous to ankylosis of the index finger.  However, the Board finds that the evidence of record does not indicate the Veteran experiences any disabling effects from his right index finger or middle finger scars.  The evidence of record does not indicate any reports by the Veteran of disabling effects of the scars, except for pain, as discussed above.  The Veteran's reports of disabling effects of his right hand injury other than the scars will be discussed below.  Further, upon examination in January 2010 and July 2012, the VA examiners found no disabling effects due to the scars, and noted the scars do not result in any limitation of motion or function.  Accordingly, there are no disabling effects of the Veteran's right index or middle finger scars subject to evaluation under any other appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Accordingly, the Veteran does not meet the criteria for a disability rating in excess of 10 percent for his right hand injury under the rating criteria for scars.

	Limitation of Motion or Ankylosis

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

For rating purposes, handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.

Ankylosis or limitation of motion of single or multiple digits of the hand is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, number (2), states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

Preamble number (5) states that if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.

Applicable to the case before the Board, Diagnostic Code 5219 pertains to unfavorable ankylosis of two digits of one hand.  In relevant part, unfavorable ankylosis of the index and long fingers would warrant a 30 percent evaluation for the major hand, and a 20 percent evaluation for the minor hand.  

Diagnostic Code 5223 pertains to favorable ankylosis of two digits of one hand.  In relevant part, favorable ankylosis of the index and long fingers would warrant a 20 percent evaluation for either the major or minor hand.  

Diagnostic Code 5225 provides for a 10 percent evaluation for unfavorable or favorable ankylosis of the index finger of either the major or minor hand.  Diagnostic Code 5226 provides for a 10 percent evaluation for unfavorable or favorable ankylosis of the long finger of either the major or minor hand.  The Notes for both diagnostic codes provides that one should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Finally, Diagnostic Code 5229 pertains to limitation of motion of the index or long finger.  In relevant part, limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees warrants a 10 percent evaluation for either the major or minor hand.

An April 2008 private treatment record from Dr. P.J. noted the Veteran's right middle finger was swollen, and that the lateral nail and nail bed had a purulent discharge and was tender.  Dr. P.J. ordered x-rays to rule out osteomyelitis.  The April 2008 x-rays of the Veteran's right middle finger showed no bony abnormality.  A May 2008 treatment record from Dr. P.J. noted the Veteran's right hand was still "bothering him."  The handwritten assessment appears to have been cellulitis.

Upon VA examination in January 2010, the Veteran reported both his index and middle fingers are involved in his right hand condition.  The Veteran reported constant pain in the right hand which is aching, sharp, and cramping, and which travels to his right arm.  The Veteran reported the pain level as an 8 out of 10, and that the pain comes spontaneously.  The Veteran reported having difficulty using his right hand and middle finger to hold anything, including driving and cutting the yard due to the pain.  The January 2010 VA examiner reported the Veteran's right hand is dominant because he uses it write.  Upon examination, the January 2010 VA examiner reported the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it, all without difficulty.  The right fingertips could approximate the proximal transverse crease of the palm.  There was no ankylosis of the right index finger.  Initial flexion of the right index finger was within normal limits, and the joint was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no ankylosis of the right long finger, and initial flexion of the right middle finger was within normal limits.  The joint was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The January 2010 examination report does not include extension measurements for either the right index or middle fingers.  The January 2010 VA examiner indicated the Veteran's right hand condition has no effect on his usual occupation or his daily activity.

During the June 2011 Travel Board hearing, the Veteran and his wife testified that the Veteran's right index finger swells, gets infected, and pusses a lot of times.  The Veteran reported he can make a fist with his right hand, but that he will be in pain.  During the hearing, the record reflects the Veteran was able to oppose both his middle and index fingers to his thumb, but stated he felt pain.  The Veteran's wife reported he will take a long time to put his shoes on in the morning because he has trouble grabbing the shoe, and that sometimes he has trouble buttoning his shirts.  The Veteran's wife further testified that the Veteran will then become aggravated because such actions hurt.  The Veteran testified he mostly wears shoes which close with Velcro now.  The Veteran also testified that he gets aggravated attempting to work in his garden.

During the June 2012 Central Office hearing, the Veteran testified that his right hand hurts, and he can no longer grip things like he once did.  The Veteran reported that if he pushes his lawn mower, his right hand will go limp after about 15 minutes.  The Veteran reported difficulty with both his right index and middle fingers, and stated he has difficulty writing and picking up little things due to weakness and pain.  The Veteran's wife testified that she does all the writing because the Veteran cannot, and the Veteran has trouble gripping anything small.

Upon VA examination in July 2012, the VA examiner reported a limitation of motion or evidence of painful motion in the Veteran's right thumb and little finger, but not the index or long fingers.  Upon examination, there was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Further, there was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing, and there was no additional limitation of motion for any fingers posttest, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips posttest, and no limitation of extension for the index or long finger posttest.  The July 2012 VA examiner reported the Veteran had no functional loss or functional impairment of the fingers, and no additional limitation in range of motion of any of the fingers following repetitive-use testing.  The examiner noted no tenderness or pain to palpitation for joints or soft tissue of either hand, including thumb and fingers, and stated that was no ankylosis of the thumb or fingers.  Finally, the July 2012 VA examiner reported the Veteran's hand or fingers condition does not impact his ability to work.

During the appeal period, the Veteran's VA treatment records do not include any discussion, complaints, or objective testing regarding the range of motion of the Veteran's right hand and/or fingers.

First, as the evidence of record does not indicate any ankylosis of the Veteran's right index or middle fingers, Diagnostic Codes 5219, 5223, 5225, and 5226 are not for application.  See July 2012 VA examination report; January 2010 VA examination report.  

Further, the Board notes the highest schedular rating under Diagnostic Code 5229 is 10 percent for limitation of motion of the index or long finger.  However, as noted in the preamble section (5), if limitation of motion in both the index and long fingers is shown, each finger would be rated separately, and those ratings then would be combined.  However, the objective medical evidence of record does not show any limitation of motion in the Veteran's index or long fingers which would warrant a compensable disability rating under Diagnostic Code 5229.  See July 2012 VA examination report; January 2010 VA examination report.  

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  The Board finds that higher ratings based on functional loss are not warranted at any time during the appeal period.  The Veteran has reported experiencing pain with movement of his right hand, and the Veteran and his wife have noted the Veteran's problems gripping with his right hand and fine movements of his right fingers such as tying shoelaces and buttoning his shirt.  See, e.g., June 2012 Central Office hearing testimony; June 2011 Travel Board hearing testimony.  However, the objective medical evidence of record does not demonstrate objective evidence of pain with movement, or that the pain the Veteran reports he experiences in his right hand and/or fingers results in objective functional loss in the index and/or middle fingers.  Upon VA examination in January 2010 and July 2012, no additional limitation of motion was revealed on repetitive use that would meet the criteria for separate 10 percent disability ratings for the Veteran's right index and middle fingers under Diagnostic Codes 5229.

Accordingly, the criteria for a disability rating in excess of 10 percent due to ankylosis or limitation of motion have not been met.

	Neurological Symptoms

The Veteran contends that his right hand injury warrants a higher disability rating, or a separate evaluation, for the neurological symptoms he experiences.  The Veteran has reported numbness, weakness, and tingling in his right hand and fingers, which he attributes to his in-service injuries to his right hand.  See, e.g., July 2012 VA examination report; June 2012 Central Office hearing testimony; June 2011 Travel Board hearing testimony; see also July 2012 Board remand.

In a May 2012 treatment note, Dr. K.M.C. noted the Veteran complained of "numbness/tingling right median nerve distribution for 30 years."  In May 2012, the Veteran underwent neurodiagnostic testing with Dr. T.P., at which time the Veteran reported chronic diffuse pain of the right upper extremity, numbness/tingling of the index/middle digits, and grip weakness.  After testing, Dr. T.P. reported the study was "[e]lectrodiagnostically consistent with right ulnar nerve entrapment across the elbow of moderate severity (demyelinating conduction slowing of the right ulnar nerve across the elbow, ulnar sensory axonal loss, and chronic neurogenic motor unit changes of the FDI [first dorsal interosseous] muscle)."  

The Board finds, however, that the preponderance of the competent and credible evidence of record is against finding that the Veteran's reported neurological symptoms in his right hand and fingers, to include numbness, weakness, and tingling, are associated with the service-connected right hand injury.

The Board acknowledges that the evidentiary record includes findings of slight anesthesia distally over the interdigital nerve on VA examination in October 1977, merely four months after the Veteran's discharge from active service.  Upon VA examination in May 1978, areas of anesthesia along the inner side of the index finger and in a silver-dollar sized area at the base of the right middle finger on the dorsal aspect of the hand were noted.  Upon VA orthopedic examination in May 1978, swelling over the metacarpal phalangeal joint was noted, that was said to evidence an old chronic capsulitis secondary to an infection, and notation was made of a possible severance of the interdigital nerve to the index finger.  In a May 1979 statement, Dr. W.B.P. indicated that treatment received for the Veteran's right hand injury during service resulted in shortening of the tendons that produced an inability to fully close the right hand, and that sensory nerves were severed in the region of the right hand laceration during service that resulted in loss of sensation in that region.  In a December 1979 statement, Dr. W.B.P. noted continued loss of sensation around the area of the in-service laceration.

The evidentiary record also indicates that in 1983, the Veteran sustained an injury to his right shoulder, arm, and spine when he fell one story in a work-related accident.  See, e.g., June 2002 VA examination report; March 2001 Indian Health Care treatment note.

In the April 2013 addendum opinion, the July 2012 VA examiner outlined a chronological timeline of the evidence of record regarding the Veteran's complaints and the objective findings regarding the neurological symptoms in the Veteran's right hand, to include those discussed above.  The July 2012 VA examiner opined that the Veteran's alleged neurological deficit of his right hand is less likely as not a result of any event and/or condition that occurred in service and/or within one year of the Veteran's discharge from service, including his hand injuries, but is at least as likely as not a result of the Veteran's post-service right ulnar nerve condition.  Further, the examiner opined the natural progression of the Veteran's right ulnar nerve condition was not altered or worsened by any event and/or condition that occurred and/or was expressed during active service, including the Veteran's right hand injuries.  

The July 2012 VA examiner noted that the Veteran's records prior to his 1983 work injury were "consistent with superficial lacerations of the right hand, with no tendon injury, treated with skin closure and resolution.  The Veteran had a wound infection that resolved with out-patient treatment.  There were no right hand complaints noted at discharge in 1977.  [The] 1977 post-discharge examination showed inconsistent right finger parasthesia [sic], scars, and otherwise [a] normal examination."  The VA examiner went on to note that Dr. W.B.P.'s letters were "based on the false assumption that the Veteran had [a] tendon injury and operation for the tendon injury."  However, the May 1978 orthopedic examination reported no severance of the tendons, x-rays were normal, and a possible severance of the interdigital nerve was noted.  The July 2012 VA examiner stated that he concluded, based on his review of the records, that "the Veteran incorrectly reported superficial skin laceration[s] as a severe laceration with tendon injury that required repair.  Further, Dr. [W.B.P.]'s statements are evidence he did not review the record before opining."

The July 2012 VA examiner went on to explain in the April 2013 addendum opinion that although the May 1978 VA orthopedic examination reported possibly a severance of the interdigital nerve, the record did not confirm such a severance.  The VA examiner explained that a severed nerve would result in a consistent loss of sensation, not an intermittent loss of sensation, and that sensory examination is based solely upon the subjective report of the Veteran.  The VA examiner also noted the July 1978 examination report which reported an area of anesthesia the size of a silver dollar at the base of the right middle finger on the dorsal aspect of the hand.  The examiner noted that no current nerve deficit was noted upon examination in July 2012 to correlate with the in-service injuries, or in the region noted upon examination in July 1978.  Accordingly, the VA examiner concluded any alleged finger sensory deficit was less likely as not related to a severed interdigital nerve, and that any alleged finger sensory deficit related to the in-service conditions had resolved.

Finally, the July 2012 VA examiner explained that the chronic capsulitis reported in May 1978 is an inflammatory condition which may result from inflammation related to an infection, and capsulitis is similar to a scar.  The May 1978 examiner reported a normal range of motion, and the July 2012 VA examiner noted that, except for Dr. W.B.P.'s statements, the records reported the Veteran's scars as nontender, not adherent to the underlying structure, and no functional deficit was reported.  Therefore, the July 2012 VA examiner concluded any potential chronic capsulitis had resolved.  

An April 2008 treatment note from Dr. P.J. reports the moto sensory examination of the Veteran's right third finger was intact.  Upon VA examination in January 2010, the Veteran's right hand strength was reported as within normal limits, and no diminished sensation was noted to a filament examination of the fingers.  In a December 2010 VA primary care note, the Veteran reported chronic pain in his hands, but also in his shoulders, neck, lower back, and around his eyes; the note does not indicate any pain or neurologic symptoms associated with his service-connected right hand injury.

The Board has also considered the lay evidence offered by the Veteran.  This includes his June 2012 Central Office hearing testimony, during which he asserted Dr. T.P. told him the neve problems he is having in his right arm is due to the injury he sustained in service.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  However, the Veteran's testimony is contradicted by the medical evidence of record, as the May 2012 treatment records from both Dr. T.P. and Dr. K.M.C. do not relate the Veteran's current neurological symptoms in his right hand and fingers to his in-service injuries and/or his service-connected condition, except for Dr. K.M.C.'s notation of the Veteran's report of such a relationship.  Thus, the Board places far greater weight of probative value on the April 2013 addendum opinion of the July 2012 VA examiner.

Further, whether the Veteran's neurological symptoms in his right hand are related to his in-service injuries and/or his service-connected right hand disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current right hand neurological symptoms is not within the realm of knowledge of a non-expert given the lack of documented nerve injuries at the time of and following the in-service injuries, and in light of the Veteran's post-service 1983 accident.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current neurological symptoms in his right hand are related to his active duty service, or were caused or aggravated by his service-connected right hand disability.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's neurological symptoms in his right hand and fingers during the appeal period, to include numbness, weakness, and tingling, were incurred in, or are otherwise related to, the injuries he sustained during his active duty service, or are otherwise related to his service-connected right hand injury.  Therefore, the Board finds that a disability rating in excess of 10 percent, and/or a separate disability rating, based on neurological impairment is not warranted.

	Arthritis

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A May 2012 treatment note from Dr. K.M.C. notes that x-rays of the Veteran's right hand and wrist were consistent with degenerative changes of multiple interphalangeal joints, and some intercarpal joint space narrowing.  Dr. K.M.C. assessed osteoarthritis of the right hand.  
The Board notes that the evidence of record does not establish whether the current osteoarthritis of the Veteran's right hand is related to his in-service right hand injuries, or his service-connected right hand disability.  However, the Board finds that even if it were determined that the Veteran's osteoarthritis is related to his in-service right hand injuries or his service-connected right hand disability, because no limitation of motion or objective evidence of painful motion has been demonstrated in the Veteran's right index or middle fingers, as discussed above, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5003 would not be met.  Accordingly, the Veteran would not be entitled to a disability rating in excess of 10 percent under these Diagnostic Codes, were they deemed applicable.

	Conclusion

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a disability rating in excess of 10 percent for the Veteran's right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right hand disability.  The Veteran's right hand disability is manifested by subjective pain, and scars on his right index and right middle fingers.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, service connection has only been granted for tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

In his claim for SSA disability benefits, the Veteran alleged that he was unable to work due to back and hand problems.  In the February 2008 SSA decision, the Administrative Law Judge found that the Veteran has a severe impairment of his right hand.  However, the Administrative Law Judge also indicated the Veteran has multiple other severe impairments which affect his ability to work, to include a back disability, which are not service-connected.  

Neither the Veteran nor any medical providers have indicated that the Veteran is currently unable to work due to his right hand disability.  See, e.g., July 2012 VA examination report; January 2010 VA examination report.  Accordingly, the Veteran has not raised the issue of TDIU as a result of his right hand disability, and the objective evidence does not suggest that he cannot work due to this disability; therefore, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for right hand injury including status post lacerations to the right hand with scars on the right index and middle fingers is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Hepatitis C

In May 2013, subsequent to the AOJ's issuance of the May 2013 supplemental statement of the case, the Veteran submitted a copy of an April 2013 consultation report from Dr. D.S.J. at Gastroenterology United of Tulsa regarding the Veteran's hepatitis C.  The Veteran also submitted a completed VA Form 21-4142 for VA to obtain treatment records from Dr. D.S.J.  On remand, the AOJ should obtain all outstanding relevant private treatment records.

PTSD

A December 2013 rating decision found that new and material evidence had been received to reopen the Veteran's claim, but denied entitlement to service connection for PTSD.  In October 2014, the RO received a statement from the Veteran's representative, in which she requested the letter be considered a notice of disagreement for any decision the Veteran may have received in the previous year.  See also October 2015 notice of disagreement.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his Hepatitis C.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Dr. D.S.J. at Gastroenterology United of Tulsa.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding relevant VA treatment records.  All obtained records should be associated with the evidentiary record.

3. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed, readjudicate the claim of entitlement to service connection for hepatitis C.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


